

115 HRES 926 IH: Condemning Russian transgressions against international law and FIFA values during the 2018 World Cup in Russia.
U.S. House of Representatives
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 926IN THE HOUSE OF REPRESENTATIVESJune 6, 2018Ms. Kaptur (for herself, Ms. Ros-Lehtinen, Mr. Poe of Texas, Mr. Perry, Mr. Sires, Mrs. Dingell, Mr. Connolly, Mr. Burgess, Mr. Engel, Mr. Cook, Mr. Cicilline, Mr. Gutiérrez, Mr. Fitzpatrick, Mr. Harris, and Mr. McCaul) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning Russian transgressions against international law and FIFA values during the 2018 World
			 Cup in Russia.
	
 Whereas the Fédération Internationale de Football Association (FIFA)’s mission statement reads, the world is a place rich in natural beauty and cultural diversity, but also one where many are still deprived of their basic rights. FIFA now has an even greater responsibility to reach out and touch the world, using football as a symbol of hope and integration;
 Whereas Article 3 of FIFA’s statutes states, FIFA is committed to respecting all internationally recognized human rights and shall strive to promote the protection of these rights;
 Whereas Article 4 of FIFA’s statutes states, discrimination of any kind against a country, private person or group of people on account of race, skin color, ethnic, national or social origin, gender, disability, language, religion, political opinion … is strictly prohibited and punishable by suspension or expulsion;
 Whereas FIFA awarded the Russian Federation hosting rights of the 2018 World Cup on December 2, 2010;
 Whereas the Russian government consistently intimidates and jails protestors and civil society in contravention of the Helsinki Charter;
 Whereas Russia increasingly seeks to dominate its neighbors, such as Ukraine, Georgia, and Moldova, and undermine the rules-based international order through military action;
 Whereas Russia has a deeply troubling human rights record, and has targeted human rights defenders including those active in protecting the environment, participating in democratic movements, calling out corruption, and others seeking to practice their rights;
 Whereas human rights activists have documented labor abuses at construction sites related to the 2018 World Cup, including withholding or long delays in payment of wages, flawed or missing labor contracts necessary for legal employment, dangerous working conditions, and an environment of intimidation;
 Whereas Russia’s actions violate international norms, FIFA’s values, and the spirit of the game of soccer;
 Whereas FIFA invests upwards $627 million allocated for local organization, and the windfall from millions of tourists to Russia will boost the Russian economy, potentially freeing up money for further military aggression;
 Whereas the World Cup has a viewership of 3.2 billion people and would provide Russia one of the largest international platforms to spread its disinformation;
 Whereas the World Cup raises Russia’s prestige on the world stage, despite its malign and revanchist behavior, human rights abuses, and expansionist objectives;
 Whereas a dark cloud hangs over the selection of Russia as World Cup host, as allegations of bribery and corruption have been leveled against the Russian bid committee, including investigations in the United States, Switzerland, and France;
 Whereas Russia was expelled from the 2018 Olympics, due to unprecedented levels of doping and cheating;
 Whereas Russia uses its networks of patronage and corruption to undermine democratic institutions and alliances that are critical to the rules-based order;
 Whereas Russian aggression and the continued illegal occupation of regions of Ukraine has caused more than 10,000 deaths, displaced 1.6 million Ukrainians, and marginalized the native Tatar population of Crimea;
 Whereas FIFA has a history of sanctioning a country for destabilizing behavior, such as banning the former Yugoslavia from the 1994 World Cup and the 1992 European Championship; and
 Whereas the United States and the international community must continue to hold Russia to account, punish Russian contravention of international law, and take action to deter future destabilizing actions: Now, therefore, be it
		
	
 That the House of Representatives— (1)condemns Russia’s continued destabilizing behavior in Ukraine and the region; and
 (2)calls on the Fédération Internationale de Football Association (FIFA) and its associated international community to—
 (A)continue investigations into illicit Russian efforts to secure the World Cup; (B)condemn Russia’s transgressions against international law and FIFA values;
 (C)publically detail the FIFA processes and procedures to ensure that all World Cup athletes, particularly including those of the Russian Federation, are not using illegal performance-enhancing drugs;
 (D)provide a public, detailed explanation of why FIFA continues to plan to hold the World Cup in Russia given its continued status as an internationally sanctioned country due to its ongoing aggression against Ukraine, including its illegal occupation of Crimea;
 (E)ensure that future bidding processes occur in a fully transparent manner and in line with international and FIFA values; and
 (F)reaffirm its commitment to the FIFA charter, particularly including Article 3 and Article 4. 